101 F.3d 683
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Wayne C. BRYAN, Petitioner-Appellant,v.Charles COBB, District Director, Immigration andNaturalization Service, Respondent-Appellee.
No. 96-2138.
United States Court of Appeals, Second Circuit.
April 30, 1996.

APPEARING FOR APPELLANT:James C. McKeon, New Canaan, Connecticut.
APPEARING FOR APPELLEE:Carl J. Schuman, Assistant United States Attorney for the District of Connecticut, Hartford, Connecticut.
D.Conn.
AFFIRMED.
Before VAN GRAAFEILAND, MAHONEY, and WALKER, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is AFFIRMED.


3
1. Petitioner-appellant Wayne C. Bryan appeals from an order entered in the United States District Court for the District of Connecticut that denied Bryan's habeas corpus petition challenging the decision of respondent-appellee Charles Cobb, District Director of the Immigration and Naturalization Service, to deny Bryan an administrative stay of deportation.


4
2. We affirm the order of the district court substantially for the reasons set forth in its opinion and order.  See Bryan v. Cobb, No. 3:95cv975 (RNC), slip op.  (D.Conn. Feb. 20, 1996).  We note that it would also be appropriate to dismiss this appeal for failure to prosecute on the basis of plaintiff-appellant's failure to comply with the scheduling orders of this Court.  The mandate shall issue forthwith.